Citation Nr: 0506851	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Propriety of the initial 10 percent evaluation for 
degenerative joint disease of the left hip.

2.  Propriety of the initial 10 percent evaluation for 
degenerative joint disease of the right hip.

3.  Propriety of the initial noncompensable evaluation for 
olecranon spur of the right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from October 1972 to September 
2001.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.  In this decision, the RO granted 
entitlement to service connection for bilateral hip, right 
elbow, and left middle finger disabilities.  The hip 
disabilities were each initially assigned a 10 percent 
evaluation, and the right elbow and left middle finger 
disorders were found to be noncompensable in nature.  The 
veteran appealed these initial evaluations.  

By rating decision of October 2003, the RO granted a 10 
percent evaluation for the veteran's left middle finger 
disability.  The RO informed the veteran that this award was 
the maximum allowable evaluation under the law for his left 
middle finger condition; therefore, the full benefit sought 
on appeal had been granted and this issue was considered 
resolved.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been given two VA compensation examinations 
since his separation 2001.  The first was conducted in July 
2001 and the latest was afforded in August 2003.  Both 
examinations noted the veteran's complaints and provided 
evidence regarding range of motion in the affected joints.  
However, in August 2003, the veteran reported that he had 
increased symtomatology during and after exercises, while 
sitting, standing, and walking.  Neither examiner commented 
on whether the veteran suffered with increased symptomatology 
(additional loss of motion during symptomatic flare-up 
related to repititve motion, fatigue, etc.).  Without medical 
evidence to determine if the veteran suffers additional 
disability during symptomatic flare-up, these examinations 
are inadequate for VA purposes.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-07 (1995).  On remand, the veteran should be 
afforded a new VA compensation examination that provides such 
opinions.

In addition, there is no indication in the RO's examination 
request or the July 2001 examination report that this 
examiner reviewed the medical history contained in the 
veteran's claims file in connection with the examination.  In 
August 2003, the examiner explicitedly noted that he did not 
have access to the claims file.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (The duty to assist requires a VA 
examiner to consider records of prior medical examination and 
treatment in order to assure a fully informed examination.)  
The examiner on the next VA compensation examination should 
be afforded review of the medical history contained in the 
claims file.  

Finally, any recent treatment records from the 3rd Medical 
Group (Family Practice Clinic), Elmendorf Air Force Base, 
Alaska, should be obtained on remand.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Contact the 3rd Medical Group (Family 
Practice Clinic), Elmendorf Air Force 
Base, Alaska and request copies of the 
veteran's inpatient and outpatient 
treatment dated from February 2003 to the 
present time.  All responses or evidence 
should be incorporated into the veteran's 
claim file.  

2.  After the completion of the above 
development, schedule the veteran for a 
VA orthopedic examination to determine 
the severity of his service-connected 
degenerative joint disease of the hips 
and olecranon spur of the right elbow.

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected degenerative joint 
disease of both hips and olecranon spur 
of the right elbow.  The examiner should 
identify any orthopedic findings related 
to the service-connected disabilities and 
fully describe the extent and severity of 
those symptoms.  

The examiner should report the range of 
motion measurements for both hips and the 
right elbow (to include forearm pronation 
and supination) in degrees.  It should be 
determined whether any noted loss of motion 
is the result of a service-connected 
disability.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when both hips and/or 
right elbow are used repeatedly.  All 
limitation of function must be identified 
by degrees of motion, if possible.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


